Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Andrew Dorisio on 2 November 2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) An apparatus for forming a releasable connection, comprising: a first part adapted for coupling with a second part by a quick-release coupling formed by a projection of the first part having an at least partial dovetail shape and a recess of the second part having an at least partial dovetail shape; wherein an opening in the recess is adapted for receiving the projection in an axial direction, wherein the first part includes a tubular end portion having a recess and the second part is adapted to nest at least partially within the recess of the tubular end portion of the first , wherein one of the first part and the second part comprises a drill bit and the other of the first part and the second part comprises a carrier for the drill bit.

Claim 6. (Canceled) 

Claim 7. (Currently Amended) The apparatus of claim 1 [[6]], wherein the carrier comprises a chuck adapted for fitting into a socket of a drill head.

Claim 51. (Currently Amended) The apparatus of claim 1, An apparatus for forming a releasable connection, comprising: a first part adapted for coupling with a second part by a quick-release coupling formed by a projection of the first part having an at least partial dovetail shape and a recess of the second part having an at least partial dovetail shape, wherein an opening in the recess is adapted for receiving the projection in an axial direction, wherein the projection is raised in a transverse direction above a nominal outer diameter of a generally cylindrical shaft forming the first part and adapted to fit within a passage of the second part, wherein one of the first part and the second part comprises a drill bit and the other of the first part and the second part comprises a carrier for the drill bit.

The following is an examiner’s statement of reasons for allowance: U.S. Patent Publication 2013/0230352 to Goulet et al. discloses an apparatus 10/12 for forming a releasable connection, comprising: a first part 10 adapted for coupling with a second part 12 by a quick-release coupling formed by a projection 22 of the first part having an at least partial dovetail shape and a recess 24 of the second part having an at least partial dovetail shape; wherein an opening in the recess is adapted for receiving the projection in an axial direction, wherein the first part includes a tubular end portion .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A. GATES whose telephone number is (571)272-5498. The examiner can normally be reached M-Th 9-6, Alt Fr 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        2 November 2021